1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Victor Torres-Mejia

9
10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Victor Torres-Mejia,

13                Petitioner,                       Case No. 2:18-cv-00681-RFB-VCF

14         v.                                       Unopposed motion for extension of
                                                    time to file opposition to motion to
15   Jerry Howell, et al.,                          dismiss.

16                Respondents.                      (First request)

17

18

19

20

21

22

23

24

25

26
27
 1           Petitioner Victor Torres-Mejia moves this Court for the entry of an order
 2    extending the time within which to file an opposition to motion to dismiss by 32 days
 3    from May 2, 2019 to and including June 3, 2019. The state, by Senior Deputy
 4    Attorney General Heather D. Procter does not object to this request.
 5           This is Torres-Mejia’s first request for an extension of time. This motion is not
 6    filed for the purposes of delay but in the interests of justice, as well as in the interests
 7    of Torres-Mejia.
 8           Counsel had an evidentiary hearing set in state court in the Eighth Judicial
 9    District Court on May 7, 2019. The hearing was continued today (May 2nd), but only
 10   after extensive preparation was done by counsel, as the hearing involves several
 11   expert witnesses. In addition, counsel will be filing five petitions for writ of habeas
 12   corpus by May 13, 2019.
 13          For these reasons, counsel respectfully asks this Court to grant Torres-Mejia’s
 14   request to extend the time for filing an opposition to motion to dismiss by 30 days
 15   until June 3, 2019.
 16                                            IT IS SO ORDERED:

 17

 18
                                               ________________________________
 19
                                               RICHARD F. BOULWARE, II
 20                                            UNITED STATES DISTRICT JUDGE
 21                                            DATED this 3rd day of May, 2019.

 22

 23

 24

 25

 26

 27


                                                    2

527
 1    Dated May 2, 2019.
 2                             Respectfully submitted,
 3
                               Rene L. Valladares
 4                             Federal Public Defender
 5
                               /s/Kimberly Sandberg
 6                             KIMBERLY SANDBERG
                               Assistant Federal Public Defender
 7

 8

 9

 10                            IT IS SO ORDERED:

 11

 12
                               ______________________________
 13                            United States District Judge

 14                            Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                           3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on May 2, 2019, I electronically filed the foregoing with

 3    the Clerk of the Court for the United States District Court, District of Nevada by

 4    using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Heather D. Procter.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Victor Torres-Mejia
            No. 1129538
 12         Southern Desert Correctional Center
 13         PO Box 208
            Indian Springs, NV 89070
 14

 15                                              /s/ Jessica Pillsbury
 16                                              An Employee of the
                                                 Federal Public Defender
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
